                     Case 5:21-cv-02805-EJD Document 11 Filed 04/19/21 Page 1 of 4            FILED
                                                                                     2021 Apr-19 AM 11:20
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA
      I hereby certify that the annexed
    instrument is a true and correct copy
      of the original on file in my office.

ATTEST:
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:   4 8/20
            4/
            4/8/2021
                20
                 021
                   1
Case 5:21-cv-02805-EJD Document 11 Filed 04/19/21 Page 2 of 4
Case 5:21-cv-02805-EJD Document 11 Filed 04/19/21 Page 3 of 4
Case 5:21-cv-02805-EJD Document 11 Filed 04/19/21 Page 4 of 4
